PER CURIAM.
Tommy Dale Edge urges on appeal that the evidence was insufficient to establish that the value of the item which he was accused of taking was $100 or more. We agree and reverse the conviction of grand larceny.
The information charged Edge with taking a trombone worth $100 or more, but the evidence adduced at trial through the testimony of the State’s expert witness was that the instrument had a fair market value of less than $100. Though the witness had initially testified that the trombone was worth $115, he acknowledged upon further questioning that that fair market value included the trombone case and he insisted that the trombone and case were a unit. He did acknowledge, however, that the trombone itself, absent a case, would be worth less than $100. Since the information charged only the theft of the trombone, and not the theft of the trombone and case, only the instrument may be considered in determining whether the fair market value is $100 or more. Negron v. State, 306 So.2d 104 (Fla.1975). We find the other issues raised by Edge to be without merit.
The judgment and sentence for grand larceny are, therefore, REVERSED and REMANDED with instructions that the trial court enter a judgment for petty larceny and re-sentence appellant accordingly.
MILLS, C. J., ROBERT P. SMITH, Jr., J., and HENRY CLAY MITCHELL, Jr., Associate Judge, concur.